PER CURIAM.
Upon due consideration of the record on appeal, briefs and oral argument we are of the opinion that the trial court erred in dismissing the appellant-husband’s petitions for modification. We find no language in *711the prior opinions and orders of the Supreme Court that would preclude appellant-husband from filing the aforementioned petitions for modification although the actual hearing of such petitions would be deferred until the trial court complies with the mandate of the Supreme Court. Cf. Firestone v. Firestone, Fla.1972, 263 So.2d 223; Firestone v. Firestone, Case No. 41,470 Supreme Court of Florida Order dated March 1, 1973; Firestone v. Firestone, Case No. 41,470 Supreme Court of Florida supplemental order dated September 12, 1973.
Accordingly, the order dismissing the petitions for modification is vacated and set aside and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed and remanded.
WALDEN and MAGER, JJ., and MOORE, JOHN H., II, Associate Judge, concur.